 1        KEOGH LAW OFFICE
     301 Frank H. Cushing Way, Apt. 801
 2         Tamuning, Guam 96913
           Phone: (671) 472-6895
 3         Mobile: (671) 777-6895
            Email: rlk@guam.net
 4
 5   Attorneys for Plaintiff

 6
 7                               IN THE DISTRICT COURT OF GUAM

 8   ALEXANDER ALLEN, by and through             CIVIL CASE NO.______________
     his Guardian Ad Litem SCOTT
 9   ALLEN,
10                           Plaintiff,
11           v.                                            COMPLAINT
12   HYATT REGENCY RESORT GUAM and
     NATIONAL UNION FIRE INSURANCE
13   COMPANY     OF    PITTSBURGH,
     PENNSYLVANIA,
14
                             Defendants.
15
16
17
     INTRODUCTION
18
     1.     This is an action for damages for the bodily injuries suffered
19
     by plaintiff Alexander Allen from a water slide on Guam caused by
20
     the negligence of defendant Hyatt Regency Guam (hereinafter “the
21
     Hyatt”) in the design, installation, maintenance and operation of
22
     its water slide and its immediately surrounding premises.
23
24
     JURISDICTION
25
     2.     This court has jurisdiction pursuant to the provisions of 28
26
     U.S.C. §1332.
27
28



                  Case 1:21-cv-00008 Document 1 Filed 01/15/21 Page 1 of 6
     PARTIES
 1
     3.       Plaintiff Alexander Allen is a minor individual and is a
 2
     resident of the State of Michigan.          He is represented herein by his
 3
     father, Scott Allen, as Guardian Ad Litem.
 4
 5
     4.       On information and belief, defendant Hyatt Regency Resort Guam
 6
     is   a    Guam   corporation   duly   licensed    to   do   business    on   Guam
 7
     (hereinafter “Hyatt”).
 8
 9
     5.       Defendant National Union Fire Insurance Company of Pittsburgh,
10
     Pennsylvania (hereinafter "National Union") is an insurance company
11
     licensed to do business on Guam.
12
13
     FACTS
14
     6.       Plaintiff believes and therefore alleges that at all relevant
15
     times herein, the defendant Hyatt owned, designed, installed water
16
     slides, operated and maintained the water park resort within its
17
     hotel premises known as the Hyatt Regency Resort Guam located in
18
     Tumon, Guam.
19
20
     7.       On or about July 14, 2020, plaintiff was a guest at the Hyatt
21
     with his siblings and parents.
22
23
     8.       At all relevant times herein, plaintiff was at the Hyatt’s
24
     water park resort as an invitee or patron. While sliding down one
25
     of the water slides, plaintiff suffered a traumatic amputation of
26
     his left hand small finger at the distal interphalangeal joint
27
28                                           2



                  Case 1:21-cv-00008 Document 1 Filed 01/15/21 Page 2 of 6
     which has resulted in a permanent disfigurement.
 1
 2
     9.   Defendant Hyatt had a duty to exercise due care in the design,
 3
     installation, operation and maintenance of its water slide and
 4
     surrounding   premises    so   as   not   to   expose   its   patrons   to   an
 5
     unreasonable risk of harm.      At the time and place set forth above,
 6
     defendant Hyatt breached this duty in the following ways:
 7
 8
          a.    Defendant knew or in the exercise of reasonable care
 9
                should have known that the water slides were not designed
10
                and/or installed properly;
11
12
          b.    Defendant knew or in the exercise of reasonable care
13
                should have known that the slides were not or were
14
                inadequately monitored by lifeguards;
15
16
          c.    Defendant failed to provide adequate warning to guests of
17
                the hazards associated with riding the water slide;
18
19
          d.    Defendant failed to inspect the water slide to ensure
20
                that it was safe for its intended use;
21
22
          e.    Defendant did not properly instruct patrons on the proper
23
                and safe use of the water slide;
24
25
          f.    Defendant did not take adequate measures to supervise and
26
                monitor its patrons.
27
28                                         3



               Case 1:21-cv-00008 Document 1 Filed 01/15/21 Page 3 of 6
     10.   Defendant Hyatt knew, or in the exercise of reasonable care
 1
     should have known, of the conditions described above.
 2
 3
     11.   The conduct and omissions of defendant is presumed to be
 4
     negligent because:
 5
 6
           a.       The traumatic amputation of a finger from a water slide
 7
                    ordinarily would not have happened unless someone was
 8
                    negligent;
 9
10
           b.       The traumatic amputation of a finger was caused by
11
                    something that only defendants controlled; and
12
13
           c.       Plaintiff's voluntary action of going down the slide did
14
                    not    cause   or    contribute      to    his   finger's     traumatic
15
                    amputation.
16
17
     12.   As   a    direct    and      proximate     result    of   the    negligence   of
18
     defendant Hyatt as described above, at the time and place set forth
19
     above plaintiff’s ride down a water slide resulted in a traumatic
20
     amputation       of    his    left    hand       small    finger      at   the   distal
21
     interphalangeal joint.
22
23
                              FIRST CLAIM - PERSONAL INJURY
24
     13.   Plaintiff repeats and realleges each and every allegation of
25
     paragraphs 1 through 12 of the Complaint herein.
26
27
28                                                4



                Case 1:21-cv-00008 Document 1 Filed 01/15/21 Page 4 of 6
     14.   As   a   direct   and   proximate   result   of    the    negligence   of
 1
     defendant      Hyatt,   plaintiff   suffered   damages    for    his   injuries
 2
     including, but not limited to, traumatic amputation of his left
 3
     hand small finger at the distal interphalangeal joint necessitating
 4
     emergency medical treatment, which has caused and will continue to
 5
     cause severe pain and suffering, mental anxiety, disfigurement,
 6
     inconvenience, permanent physical impairment and loss of enjoyment
 7
     of life.
 8
 9
     15.   As a further direct and proximate result of the negligence of
10
     defendant Hyatt, plaintiff has incurred and will continue to incur
11
     medical and incidental expenses in an amount to be proven at trial.
12
13
     16.   As a further direct and proximate result of the negligence of
14
     defendant Hyatt, plaintiff has suffered and will continue to suffer
15
     replacement services loss.
16
17
18
                      SECOND CLAIM - DEFENDANT NATIONAL UNION
19
     17.   Plaintiff repeats and realleges each and every allegation of
20
     paragraphs 1 through 12 and 14 through 16 of the Complaint herein.
21
22
     18.   At all relevant times herein, defendant Hyatt was insured by
23
     a liability insurance policy issued by defendant National Union
24
     covering liability for claims such as those set forth above. Said
25
     insurance policy was in full force and effect at all relevant times
26
     herein.
27
28                                         5



                Case 1:21-cv-00008 Document 1 Filed 01/15/21 Page 5 of 6
     19.   Pursuant to the coverage contained in said insurance policy,
 1
     and pursuant to 22 GCA §18305, plaintiff is entitled to maintain a
 2
     direct action against defendant National Union upon the terms and
 3
     limits of the policy and, accordingly, plaintiff is entitled to
 4
     recover against National Union in an amount equal to any judgment
 5
     recovered against defendant Hyatt up to applicable policy limits.
 6
 7
     WHEREFORE,    plaintiff prays for relief as follows:
 8
           1.    General damages of $2,500,000.00 for the personal injury
 9
     of plaintiff;
10
           2.    Damages for past, present and future medical care of
11
     plaintiff in an amount to be proven at trial;
12
           3.    Costs of suit; and
13
           4.    Such other relief as the Court may deem just and proper.
14
15
                                               KEOGH LAW OFFICE
16                                             Attorneys for Plaintiff
17
18                                             /s/ Robert L. Keogh
     DATE: January 15, 2021              BY:
                                               ROBERT L. KEOGH
19
20
21
22
23
24
25
26
27
28                                         6



                Case 1:21-cv-00008 Document 1 Filed 01/15/21 Page 6 of 6
